 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RAYMOND DAVIS,                                          Case No.: 2:20-cv-01696-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 11]
 6 JACQUELINE BLUTH and ADAM GILL,

 7          Defendant

 8

 9         On May 4, 2021, Magistrate Judge Youchah recommended that I dismiss plaintiff

10 Raymond Davis’s amended complaint with prejudice because he failed to timely file a second

11 amended complaint. Davis did not file an objection. Thus, I am not obligated to conduct a de

12 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

13 to “make a de novo determination of those portions of the report or specified proposed findings

14 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

15 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

16 de novo if objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Judge Youchah’s report and recommendation (ECF No.

18 11) is accepted. Plaintiff Raymond Davis’s amended complaint (ECF No. 4-1) is DISMISSED

19 with prejudice. The clerk of court is instructed to enter judgment accordingly and to close this

20 case.

21         DATED this 28th day of May, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
